Citation Nr: 1760014	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  14-07 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. An, Associate Counsel







INTRODUCTION

The Veteran had active duty from November 1977 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Chicago, Illinois.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his bilateral hearing loss is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C. §1131 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. See 38 C.F.R. § 3.385 (2017).

Here, the Veteran filed his service connection claim in December 2010 and reported that his bilateral hearing loss was caused by noise exposure in service.  He maintains that he has experienced hearing loss symptoms since service.  

The Veteran's Form DD-214 reflects that he served as a quartermaster and equipment repairer in the Marine Corps.  VA has already conceded in-service noise exposure in granting service connection for tinnitus. 

While the Veteran's service treatment are absent for any treatment, complaints, or findings of hearing loss in service with normal audiogram findings at separation, the Board points out that the absence of documented hearing loss in service is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

In this regard, evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993); see also 38 C.F.R. § 3.303(d).

The Board acknowledges the conflicting medical opinions of record.  In conjunction with the Veteran's claim, a VA examination was provided in February 2012.  The VA examiner diagnosed the Veteran with sensorineural hearing loss, bilaterally, but opined that the current hearing loss was less likely the result of military service. See Hearing Loss and Tinnitus Disability Benefits Questionnaire (DBQ) dated February 2012. 

In March 2014, the Veteran submitted a statement from a private physician finding that the Veteran's present "neurosensory hearing loss is associated with noise exposure" and that the "recurrent condition is more likely than not related to his military service."  See statement from J. H., M.D. dated February 2014.  

The record also reflects lay evidence submitted by the Veteran's spouse reflecting her competent and credible observations of the Veteran's hearing loss and his worsening conditions since separation from service.  See Statement in Support of Claim dated March 2012.  Additionally, the Veteran is competent to report the occurrence of such symptoms since they are within his realm of personal and firsthand knowledge.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Taking all reports into account, the Board concludes that the evidence is in relative equipoise, meaning that the evidence for and against the Veteran's claim is essentially equal.  In such circumstances, the regulations dictate that reasonable doubt is to be resolved in the Veteran's favor.  Accordingly, as the benefit-of-the-doubt rule is for application, the Board finds that the grant of service connection for bilateral hearing loss is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


